DETAILED ACTION

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 4 is objected to because of the following informalities: misspelled the word “positon” on line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states “determining a combined frequency response of the portable device speaker and the or each microphone when …”, which the words “and the or” makes the claim unclear as to what the applicant is trying to claim.
	Claim 17 states “system comprises one of: i. a mobile phone or tablet operating …; and ii. a videogame controller operating…”. The wording is confusing as it seems to want to claim a system comprises at least one of A and B, but it is stating comprises one of A and B. Based on the two option it is clear that it wants to claim “at least one of A and B”, where you only have to select either A or B. Examiner has rejected the claim by selecting one of the two option in order to further prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8, 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2020/0228915 in view of Vincent US PG-Pub 2019/0124447.

Regarding claim 1 and 15-16, Wang discloses a portable device (Fig. 8: mobile device), comprising in turn a position tracking mechanism and a speaker (Fig. 1 & [0038]: performing measurements by tracking movement of emission locations); wherein the portable device is adapted to play a test sound through the speaker of the portable device as the portable device is moved to a plurality of test positions relative to the user's head during an audio test of the user (Fig. 6-Fig. 8 & Fig. 1-T100 & [0036]: driving loudspeaker at different locations relative to user head); at least a first microphone adapted to detect the test sound when at least proximate to each of the user's ears (Fig. 1-T200 & [0039]: microphone at the ear of user); a comparison processor adapted to compare the measurement data from the user's audio test or a head-related transfer function 'HRTF' derived from this measurement data with corresponding measurement data of some or all respective reference individuals in a corpus of reference individuals for whom respective HRTFs have been generated, or HRTFs of some or all respective reference individuals in the corpus; an identification processor adapted to identify a reference individual whose measurement data or HRTF best matches the measurement data or HRTF from the user's audio test (Fig. 1-T400 & [0049]: having a classifier that will do comparison of user HRTF profile with database that contains more high-resolution HRTF profile and returned the best matched HRTF profile); and an adoption processor operable to cause the HRTF of the identified reference individual to be used for the user (Fig. 1-T400 & [0050]: using the best match HRTF by the user device to generate virtual sounds to the user).  
	Wang failed to explicitly teach an association processor adapted to associate resulting user measurement data with the test position, wherein the resulting measurement data derived from the detected test sounds is characteristic of the user's head morphology.
	However, Vicent an association processor adapted to associate resulting user measurement data with the test position, wherein the resulting measurement data derived from the detected test sounds is characteristic of the user's head morphology ([0062]-[0065]: the head morphology is related to the individual HRTF as the dimension of the head will provide specific HRTF).
	Wang and Vicent are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because HRTF are related to the individual head morphology/dimension, so having HRTF you can deduce a person head morphology.

	Regarding claim 4, Wang teaches visually directing a user to move the portable device towards a predetermined test position using a display, responsive to the currently tracked position of the portable device and the position of at least a first predetermined test position (Fig. 6-Fig. 8 & Fig. 1-T100 & [0036]-[0037]: driving loudspeaker at different locations relative to user head and having a display to direct user where to place the device).
	
	Regarding claim 5, Wang teaches resulting measurement data comprises one or more: i. interaural time difference; ii. interaural level difference; i. an impulse response based on the test sound; and ii. a frequency response based on the test sound (Fig. 1-T200 & [0021]: the measurements will create HRTF which will have the HRIR which is the head related impulse response which is based on the test sound).

	Regarding claim 8, Wang teaches test positions are defined without reference to a distance from the user's head ([0036]: the test position are for directions relative to the user by considering the orientation toward the center of user’s head [distance is not necessary for orientation]).  

	Regarding claim 10, Wang teaches estimating the position of the sound source with respect to the test positions based upon a relative distance between a tracking locus of the portable device and the speaker of the portable device ([0038]: tracking the movement of the emission location/loudspeaker based on IMU of the device [since the device that is outputting the sound is the same device tracking the movement then the position estimation of the sound source is just a simple information as they are both one unit]).  

	Regarding claim 13, Vincent teaches user measurement data comprises one or more parameters estimated from a photograph of the user's ear ([0064]: analyzed images of head morphology like the distance between ears to get interaural level difference). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because HRTF are related to the individual head morphology/dimension, so having HRTF you can deduce a person head morphology. 

	Regarding claim 14, Wang teaches i. repeating the comparison, identification and using steps if the number of reference individuals in the corpus increases by a predetermined amount; ii. increasing the number of reference individuals in the corpus if the relative number of users using the HRTF of one reference individual compared to others increases by more than a threshold amount; iii. repeating the comparison, identification and using steps if a partial audio test of the user is complemented by one or more additional audio tests of the user; iv. if no single reference individual has a match with the user to within a predetermined tolerance, blending the HRTFs of the closest M matching reference individuals, where M is a value of two or more, and using the blended HRTF for the user; v. directing a user to place the portable device at predetermined test positions within a predetermined sequence; vi. directing a user to place the portable device at predetermined test positions within a subset of predetermined test positions for successive parts of one or more audio tests of the user; and vii. holding a microphone proximate to the entrance of the user's ear canal using a microphone clip mountable on the ear (Fig. 6-Fig. 8 & Fig. 1-T100 & [0036]-[0037]: driving loudspeaker at different locations relative to user head and having a display to direct user where to place the device).

	Regarding claim 17, the combination teaches a mobile phone or tablet operating as the portable device and as some or all of the audio personalisation system; and a videogame controller operating as the portable device in conjunction with a videogame console operating as some or all of the audio personalisation system (Wang, Fig. 8: mobile device).

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2020/0228915 in combination with Vincent US PG-Pub 2019/0124447 in view of Kuffner US PG-Pub 2017/0043484.

	Regarding claim 2, the combination teaches in which the test positions are predetermined test positions (Wang, [0037]: having the device output test sounds as specific positions).
The combination failed to teach step of playing a test sound comprises playing the test sound when within a threshold distance of a predetermined test position.  
However, Kuffner teaches playing the test sound when within a threshold distance (claim 7: playing a sound when object is within a threshold distance).
The combination and Kuffner are analogous art because they are both in the same field of endeavor, namely devices with loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because playing sound when the loudspeaker is at a location or within a threshold distance of the location is an inventor choice which will have unexpected result as the location of the loudspeaker is being tracked and consider in the calculations. 

Regarding claim 3, the combination teaches resulting measurement data for a predetermined test position is only associated with the predetermined test position for the test sound played when the loudspeaker device is at the predetermined test position (Wang, [0037]: having the device output test sounds as specific positions). 
The combination failed to explicitly teach when closest to the predetermined test position. 
However,  Kuffner teaches playing the test sound when within a threshold distance (claim 7: playing a sound when object is within a threshold distance).
The combination and Kuffner are analogous art because they are both in the same field of endeavor, namely devices with loudspeaker. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because playing sound when the loudspeaker is at a location or within a threshold (closest) distance of the location is an inventor choice which will have unexpected result as the location of the loudspeaker is being tracked and consider in the calculations.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2020/0228915 in combination with Vincent US PG-Pub 2019/0124447 in view of Yuyama US PG-Pub 2015/0312690.

	Regarding claim 6, the combination teaches the audio test comprises performing the audio test on each of the user's ears using microphones
The combination failed to teach sequentially using one microphone.  
However, Yuyama teaches sequentially using one microphone ([0061]: using one microphne and sequentially collecting sounds).
The combination and Yuyama are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using one microphone and then moving is an alternate equivalent way to gather sound but will require more time.

Regarding claim 7, the combination teaches calculating a propagation time for detection of a sound from a particular test position for each ear during respective audio tests; and calculating an interaural time difference for the particular test position based on the difference between the two propagation times (Wang, [0038]: recording the time of arrival between he left and right ear at test positions & Vicent, [0064]: determining interaural level difference).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2020/0228915 in combination with Vincent US PG-Pub 2019/0124447 in view of Lee US PG-Pub 2014/0192992.

Regarding claim 11, the combination teaches notifying the user of the device position and if the orientation of the device with respect to the user's head changes by more than a predetermined amount discard the information (Wang, Fig. 6-Fig. 8 & Fig. 1-T100 & [0036]-[0037]: driving loudspeaker at different locations relative to user head and having a display to direct user where to place the device & [0035]: when the orientation of the device exceed a threshold value the information gather is discarded as not usable). 
The combination failed to teach notifying a user if the device has change orientation by more than a predetermined amount.
However, Lee teaches notifying a user if the device has change orientation by more than a predetermined amount ([0026]: if the orientation has change by a predetermined range, then notify using notifier-24).
The combination and Lee are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because notifying a user is a interactive way to let user know if they have the phone at the appropriate location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654